842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Constance CHANDLER and husband, Greg Chandler, Plaintiffs-Appellants,v.Al PALMER and Gary Kleinman, M.D., Defendant-Appellee.
No. 87-6195.
United States Court of Appeals, Sixth Circuit.
March 21, 1988.

1
Before KRUPANSKY and WELLFORD, Circuit Judges, GILMORE, District Judge*.

ORDER

2
Plaintiffs move to remand this case to the district court for the purpose of conducting an evidentiary hearing or further discovery in this medical malpractice action against the two defendant physicians employed by the University of Tennessee Memorial Research Center and Hospital.  The remand is sought so that plaintiffs can adduce proof that the University of Tennessee Memorial Research Center and Hospital, a nonparty to this action, is a politically independent entity and therefore not immune rather than an instrumentality of the Tennessee state government cloaked with immunity.


3
Upon consideration of this matter, it is ORDERED that the motion to remand is granted for the limited purpose of affording plaintiffs an opportunity to develop, through discovery, the relationship between the individual defendants and the Hospital and the effect of that relationship.  This disposition is not to be construed as indicating that the district court judge incorrectly determined that the University of Tennessee is an agency of the state and therefore immune.   Cf. Soni v. University of Tennessee, 513 F.2d 347 (6th Cir.1975), cert. denied, 426 U.S. 919 (1976).


4
We note that the plaintiffs have alleged a cause of action against the defendants, if defendants are agents of the state, that is properly asserted before the Tennessee Claims Commission.  We express no opinion as to the constitutionality of Tenn.  Code Ann. Sec. 29-20-310 as amended July 1, 1987, and its effects on the merits of the claim.